Title: William Payne to Thomas Jefferson, 26 May 1819
From: Payne, William
To: Jefferson, Thomas


          
            Sir
            Fluvanna 26th May 1819 
          
          My Father Recveived your letter last evening Requesting his attenance at Milton on monday the 31st Inst. he would be glad to attend there on the day appointed; but his infurm State of health & old age will prevent him from attening, he Recollects that Roger & George Thompson were concerned in making the Rivanna River navagable navigable a Number of years ago but do not Recollect at what date; he also Recollects that before that time produce were  carried to markett altogether by Waggons
          
            ImI am Sir Your most Obt
             Wm Payne  Jr
          
        